Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

DETAILED ACTION
3.	This Office Action is in response to the filing with the office dated 12/09/2020.
Claims 1-20 are pending in this office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by WONG; Michael C.( US 20160267082 A1).

Regarding independent claim 1, WONG; Michael C.( US 20160267082 A1) teaches, a computer-implemented method to remediate data quality issues (Paragraph [0049] The reports and analytics, for example, may be used as part of an overall decision support system 100 such as determining when corrective actions are required to remedy data quality issues. in a consolidated data record that includes elements from a plurality of datasets (Paragraph [0053] provided data may be cross-checked against other data where the data has interrelated dependencies, etc.(i.e., consolidating the data from plurality of data sets). Also see Paragraph [0114] a consolidated platform for the analysis and review of risk exposures; providing a ‘one-stop shop’ for businesses, geographies, industries and/or products), 
comprising: determining, by said computer, based at least in part on dataset feed information (Paragraph [0057] The service levels, for example, may cover specific parameters for the data sources or data feeds, including time, structure, data references, taxonomies etc. To the extent that data sources or data feeds do not meet service levels, this may result in errors in monitoring or analysis of risk conditions) , a first dataset flow quality value for a first dataset and a second dataset flow quality value for a second dataset for a consolidated data record resulting from combining a plurality of datasets, each of the first and the second datasets including respective sets of metadata associated therewith (Paragraph [0054] As the data may arrive in various formats, data streams, and data sources, the data may be associated with a set of metadata tags, each of the metadata tags used to capture information about or relating to the data. The data may be tagged and/or linked to metadata tags when the data provided fails to meet one or more data validation conditions); 
responsive to said dataset flow quality value determinations, comparing, by said computer, said dataset flow quality values with a predetermined dataset flow quality threshold  (Paragraph [0053], [0057] The pre-loading stage provides a staging environment where source documents may be loaded on to a staging area in which data may be normalized and cleaned up. Batch scripts are utilized to pre-process the data to perform validation of the data. Validation of the data includes determining whether the data arriving is acceptable, and examples of validation include, but are not limited to, comparing arriving data against previously provided data , technical specifications describing how data should be provided, data manifests. In some embodiments, provided data may be cross-checked against other data where the data has interrelated dependencies, etc (i.e., correction action of data sets by cross checking one data with other data data). Also see Paragraph [0142], [0143] there may be dependencies between data or dependencies for particular reports. If there is a dependency between data sources, the system may be aware of such a dependency, and determine that the rerun should include both data sources. Any analytical metric in the batch that is contingent on the data being rerun, may also be rerun (i.e., correction action of data sets is determined for the consolidated data). Also see Paragraph [0131] overall quality score),
and, in response, conducting, by said computer, a consolidated data record dataset flow quality correction action for datasets having a dataset flow quality value beyond said dataset flow quality threshold (Paragraph [0130] The processing rules may conduct various automated reasonableness assessments. Reasonableness assessments include, for example, reviewing the provided data to determine that, even if they are able to pass a strictly mechanical validation of the data (e.g., they have the correct checksum), they are not in violation of various business rules describing contextual requirements of the data. Such contextual requirements may be determined, for example, based on identified trends of data values, an average (or another statistic metric thereof, such as within 2-3 standard deviations) of prior data, etc. For example, a business rule may include flagging any data as unreliable if the data, while properly formed, has a value for a number that is generally consistent across older data sets and in a current data set, has a significant deviation (i.e., comparing the current data set with the prior data and in response if there is a significant deviation))),
and, in response, conducting, by said computer, a consolidated data record dataset flow quality correction action for datasets having a dataset flow quality value beyond said dataset flow quality threshold (Paragraph [0142], [0143] there may be dependencies between data or dependencies for particular reports. If there is a dependency between data sources, the system may be aware of such a dependency, and determine that the rerun should include both data sources. Any analytical metric in the batch that is contingent on the data being rerun, may also be rerun (i.e., correction action of data sets is determined for the consolidated data). [0156] FIG. 3 and FIG. 4 provide logical architectures of the system 100 according to some embodiments. FIG. 3 illustrates the system 100 in respect of the flow of data from records retrieved from various data sources 200, to generated reports for consumption by the various users 300));
determining, by said computer, based at least in part on said dataset element health information, a first dataset health quality value for said first dataset and a second dataset health quality value for said second dataset; and responsive to said dataset health quality value determinations (Paragraph [0049] Reports may be generated based on a multitude of data points obtained from different data sources and different data streams, each of which may have a different associated data quality (i.e., different datasets have different quality value). The reports and analytics, for example, may be used as part of an overall decision support system 100 such as determining when corrective actions are required to remedy data quality issues), comparing, by said computer, said health quality values with a predetermined dataset health quality threshold and, in response, conducting, by said computer, a dataset health quality correction action for datasets having a dataset health quality value beyond said dataset health quality threshold [0138] The control commands may further initiate actions such as re-requests for transmissions of subsets of data, generation of requests based on the metadata tags that indicates to external systems where data validation checks failed, etc). Also see Paragraph [0132] Various rules may be applied to validate data, for example, or to request updated data and/or flag issues with data. In some embodiments, data may also be flagged and a confidence score/factor appended directly to the data,).

Regarding dependent claim 2, WONG et al teaches, the method of Claim 1. 
WONG et al further teaches, wherein: said dataset feed information includes, for each dataset, a dataset age threshold and content sufficient for said computer to determine a dataset age; wherein said computer determines, for each dataset, the dataset age (Paragraph [0171] For example, when data is received, the data intake process and control unit 106 may be configured to receive the data, associate various elements of information (e.g., as metadata), such as timestamp (i.e., when the data is arrived), data source, timeliness relative to contents (i.e., when the next data intake takes place/ data set age is determined based on the next data intake). Also see Paragraph [0118]);
wherein said dataset flow quality value determinations are based, at least in part, on whether the respective determined dataset ages are greater than the associated dataset age thresholds (Paragraph [0172] The data and the characteristics of its transmission may also be compared against various service levels and/or predetermined thresholds associated with data sources, and various actions may be taken if various business rules are triggered. For example, a notification may be transmitted to a data source indicating that information was not timely (i.e., determining that the data set age is greater than the data set age threshold) and requesting, more timely information to be transmitted immediately); 
and wherein said dataset flow quality values are determined, by said computer, to be beyond said dataset flow quality threshold when the associated dataset age is greater than the associated element age value threshold (Paragraph [0134], [0137] In some embodiments, the metadata tags may further include risk level information that is automatically generated based on statistical analysis of previous data sets, including, for example, a standard deviation of previous data sets, etc. Old data used for a bypass of an incomplete data set may for example, be flagged as a low risk if the data rarely changes. Conversely, the data may be flagged as a high risk if the data changes frequently (e.g., the old/stale data may be materially different than current data) (i.e., the quality threshold is based on how fast or how rarely the data changes). Also see Paragraph [0259] timeliness: This report may be configured to indicate whether the files were arrived on time/stale data/older than month; the data grouped by data type (client, product, reference etc.);

Regarding dependent claim 3, WONG et al teaches, the method of Claim 2. 
WONG et al further teaches, wherein: said computer receives the content sufficient for the computer to determine the dataset age in response to a Structured Query Language (SQL) request made by said computer that returns, for an associated dataset, a dataset flow query timestamp indicating a chronological time associated with said dataset flow quality value determination, and a representative element timestamp indicating a chronological time when a representative element in the associated dataset was generated (Paragraph [0134], [0137] In some embodiments, the metadata tags may further include risk level information that is automatically generated based on statistical analysis of previous data sets, including, for example, a standard deviation of previous data sets, etc. Old data used for a bypass of an incomplete data set may for example, be flagged as a low risk if the data rarely changes. Conversely, the data may be flagged as a high risk if the data changes frequently (e.g., the old/stale data may be materially different than current data) (i.e., the quality threshold is based on how fast or how rarely the data changes). Also see Paragraph [0259] timeliness: This report may be configured to indicate whether the files were arrived on time/stale data/older than month; the data grouped by data type (client, product, reference etc.). For SQL request see Paragraph [0219] An example business rule, for example, may include a dynamic SQL);
and wherein said associated dataset ages are each based, at least in part, on a time difference between the dataset flow query timestamps and associated representative element timestamps (Paragraph [0145] reports may be generated, and notifications may be transmitted warning of problems with data integrity, and in some embodiments, such reports and/or notifications may be provided in the form of a streamlined dashboard wherein the data integrity information, such as information obtained in the metadata tags may be utilized to prepare one or more interface elements that are adapted to further highlight and indicate the elements of data which were bypassed, their data integrity issues, how stale the replacement data used was, etc.. Also see Paragraph [0251] last good file date (i.e., the data age is based on the time/date the data is to be loaded and last good file date)).

Regarding dependent claim 4, WONG et al teaches, the method of Claim 1. 
WONG et al further teaches, wherein: said metadata further includes at least one dataset attribute selected from a list consisting of a dataset source account label and at least one data element type label (Paragraph [0171] For example, when data is received, the data intake process and control unit 106 may be configured to receive the data, associate various elements of information (e.g., as metadata), such as timestamp, data source, timeliness relative to contents. Also see for data source account label Paragraph , [0247] source name)); 
and wherein said consolidated data record dataset flow quality correction action includes providing a message to a user interface operatively associated with the data sources associated with datasets having a dataset flow quality value beyond said dataset flow quality threshold indicating the flow quality and associated attribute thereof (Paragraph [0027] In another aspect, the data acquisition and importation unit is further configured to, for each data integrity notification of the one or more data integrity notifications, transmit the data integrity notification to a corresponding data source and request re-transmission of the corresponding datum linked with the one or more metadata tags indicative of low data quality).

Regarding dependent claim 5, WONG et al teaches, the method of Claim 4. 
WONG et al further teaches, wherein said computer, responsive to providing said message, receives at least one corrected dataset from a data source associated with the dataset for which the message was sent (Paragraph [0142] Either the entire batch may be re-run, or only analysis on data from a particular data source (e.g., a subset of the information) may be re-run. If a data source 200 did not provide its data to the system 100 in time for the daily batch, it is possible to initiate the re-run on only that data once it is provided (i.e., rerun of data set based on the corrected data set received). the matrix structure of the metadata tags may be accessed to more efficiently run the re-run by assessing the characteristics in which the data was tagged as incomplete, and in some embodiments, the metadata tags may also contain re-run information that can be used to more expeditiously conduct a re-run, the re-run re-requesting the data and loading the data following a validation check).

Regarding dependent claim 6, WONG et al teaches, the method of Claim 1. 
WONG et al further teaches, wherein: each of said dataset health quality values corresponds to a data health attribute selected from a list consisting of data completeness, data consistency, data accuracy, data validity (Paragraph [0070] Data may have varying levels of quality (i.e., data health quality values), such as different levels of reliability (i.e., data validity), completeness (i.e., data completeness), accuracy (i.e., data accuracy), etc. The timeliness (i.e., data validity) of data may be important, as more timely data may be more informative of the current state.
wherein said dataset health quality information includes, for each dataset, an acceptable value threshold associated with said selected data health attribute, and content sufficient for said computer to determine a dataset value for the selected data health attribute (Paragraph [0172] The data and the characteristics of its transmission may also be compared against various service levels and/or predetermined thresholds associated with data sources, and various actions may be taken if various business rules are triggered); 
determining, by said computer, for each dataset, a dataset value for the selected data health attribute (Paragraph[0136] Such an embodiment provides for the ‘bypass’ of specific data elements for which low quality scores are associated via linked metadata tags); 
wherein said dataset health quality value determinations are based, at least in part, on whether said respective determined dataset value for the selected data health attribute is greater than said data health acceptable value threshold associated with the selected data health attribute; and wherein said dataset health quality values are determined, by said computer, to be beyond said dataset health quality threshold when the determined dataset value for the selected data health attribute is greater than the acceptable value threshold associated with the selected attribute (Paragraph [0136] Such an embodiment provides for the ‘bypass’ of specific data elements for which low quality scores are associated via linked metadata tags. In some embodiments, such bypass is based on the last successfully loaded data set or data point (i.e., bypass is based on whether the dataset health value); 

Regarding dependent claim 7, WONG et al teaches, the method of Claim 6. 
WONG et al further teaches, wherein: said metadata further includes at least one dataset attribute selected from a list consisting of a dataset source account label, and at least one data element type label (Paragraph [0171] For example, when data is received, the data intake process and control unit 106 may be configured to receive the data, associate various elements of information (e.g., as metadata), such as timestamp, data source, timeliness relative to contents. Also see for data source account label Paragraph , [0247] source name)); 

Regarding dependent claim 8, WONG et al teaches, the method of Claim 7. 
WONG et al further teaches, wherein said computer, responsive to providing said message, receives at least one corrected dataset from a data source associated with the dataset for which the message was sent (Paragraph [0142] Either the entire batch may be re-run, or only analysis on data from a particular data source (e.g., a subset of the information) may be re-run. If a data source 200 did not provide its data to the system 100 in time for the daily batch, it is possible to initiate the re-run on only that data once it is provided (i.e., rerun of data set based on the corrected data set received). the matrix structure of the metadata tags may be accessed to more efficiently run the re-run by assessing the characteristics in which the data was tagged as incomplete, and in some embodiments, the metadata tags may also contain re-run information that can be used to more expeditiously conduct a re-run, the re-run re-requesting the data and loading the data following a validation check).

Regarding dependent claim 9, WONG et al teaches, the method of Claim 1. 
WONG et al further teaches, wherein: said metadata includes a consolidation confidence threshold for the at least one consolidated data record (Paragraph [0131] an overall quality score may be derived in some embodiments, and the reasonableness assessment to pass all the data validation requirements, it may still nonetheless be flagged and tagged with metadata indicative of lower quality if it is unable to pass the overall quality score threshold (i.e., overall score is the confidence score). [0132] Various rules may be applied to validate data, for example, or to request updated data and/or flag issues with data. In some embodiments, data may also be flagged and a confidence score/factor appended directly to the data); 
wherein, for a selected one of said at least one consolidated data records, said computer determines a first consolidation confidence value and a second consolidation confidence value based, at least in part, on a preselected attribute of the respective elements associated with said first field and said second field (Paragraph [0142], [0143] there may be dependencies between data or dependencies for particular reports. If there is a dependency between data sources, the system may be aware of such a dependency, and determine that the rerun should include both data sources. Any analytical metric in the batch that is contingent on the data being rerun, may also be rerun (i.e., correction action of data sets is determined for the consolidated data based on the consolidation/overall value for first and second values/records received from first and second data sources). [0156] FIG. 3 and FIG. 4 provide logical architectures of the system 100 according to some embodiments. FIG. 3 illustrates the system 100 in respect of the flow of data from records retrieved from various data sources 200, to generated reports for consumption by the various users 300));
and wherein said computer compares the consolidation confidence values of the selected consolidated data record to the consolidation confidence threshold and, based on said comparison, determines whether either of the consolidation confidence values for the selected consolidated data record is unacceptable and provides, in accordance with said determination, a message indicating the unacceptability to a user interface operatively associated with the data sources of element having said unacceptable consolidation confidence value (Paragraph [0053] The pre-loading stage provides a staging environment where source documents may be loaded on to a staging area in which data may be normalized and cleaned up. Batch scripts are utilized to pre-process the data to perform validation of the data. Validation of the data includes determining whether the data arriving is acceptable, and examples of validation include, but are not limited to, comparing arriving data against previously provided data, technical specifications describing how data should be provided, data manifests. In some embodiments, provided data may be cross-checked against other data where the data has interrelated dependencies, etc.).

Regarding dependent claim 10, WONG et al teaches, the method of Claim 10. 
WONG et al further teaches, wherein said preselected attribute is a status value of said elements associated with said first and second fields, and said consolidation confidence value is determined by said computer to be unacceptable based, at least in part, on an associated element status value being a null set (Paragraph [0053] The pre-loading stage provides a staging environment where source documents may be loaded on to a staging area in which data may be normalized and cleaned up. Batch scripts are utilized to pre-process the data to perform validation of the data. Validation of the data includes determining whether the data arriving is acceptable, and examples of validation include, but are not limited to, comparing arriving data against previously provided data, technical specifications describing how data should be provided, data manifests. In some embodiments, provided data may be cross-checked against other data where the data has interrelated dependencies, etc. Paragraph [0143] The system may be able to determine what parts of the batch to rerun depending on what data was determined to be missing (i.e., missing value is equated to null) or faulty).

Regarding independent claim 11, WONG; Michael C.( US 20160267082 A1) teaches, a system (Fig. 1 Paragraph [0044] a system 100 for data management) to remediate data quality issues Paragraph [0049] The reports and analytics, for example, may be used as part of an overall decision support system 100 such as determining when corrective actions are required to remedy data quality issues) in a consolidated data record that includes elements from a plurality of datasets (Paragraph [0053] provided data may be cross-checked against other data where the data has interrelated dependencies, etc.(i.e., consolidating the data from plurality of data sets). Also see Paragraph [0114] a consolidated platform for the analysis and review of risk exposures; providing a ‘one-stop shop’ for businesses, geographies, industries and/or products), 
which comprises: a computer system comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer (Fig. 8 Paragraph [0336] It should be appreciated that the use of such terms is deemed to represent one or more computing devices having at least one processor configured to execute software instructions stored on a computer readable tangible, non-transitory medium) to: determine, based at least in part on dataset feed information (Paragraph [0057] The service levels, for example, may cover specific parameters for the data sources or data feeds, including time, structure, data references, taxonomies etc. To the extent that data sources or data feeds do not meet service levels, this may result in errors in monitoring or analysis of risk conditions), a first dataset flow quality value for a first dataset and a second dataset flow quality value for a second dataset for a consolidated data record resulting from combining a plurality of datasets, each of the first and the second datasets including respective sets of metadata associated therewith (Paragraph [0054] As the data may arrive in various formats, data streams, and data sources, the data may be associated with a set of metadata tags, each of the metadata tags used to capture information about or relating to the data. The data may be tagged and/or linked to metadata tags when the data provided fails to meet one or more data validation conditions); 
responsive to said dataset flow quality value determinations, compare said dataset flow quality values with a predetermined dataset flow quality threshold (Paragraph [0053], [0057] The pre-loading stage provides a staging environment where source documents may be loaded on to a staging area in which data may be normalized and cleaned up. Batch scripts are utilized to pre-process the data to perform validation of the data. Validation of the data includes determining whether the data arriving is acceptable, and examples of validation include, but are not limited to, comparing arriving data against previously provided data , technical specifications describing how data should be provided, data manifests. In some embodiments, provided data may be cross-checked against other data where the data has interrelated dependencies, etc (i.e., correction action of data sets by cross checking one data with other data data). Also see Paragraph [0142], [0143] there may be dependencies between data or dependencies for particular reports. If there is a dependency between data sources, the system may be aware of such a dependency, and determine that the rerun should include both data sources. Any analytical metric in the batch that is contingent on the data being rerun, may also be rerun (i.e., correction action of data sets is determined for the consolidated data)),
and, in response, conduct a consolidated data record dataset flow quality correction action for datasets having a dataset flow quality value beyond said dataset flow quality threshold (Paragraph [0130] The processing rules may conduct various automated reasonableness assessments. Reasonableness assessments include, for example, reviewing the provided data to determine that, even if they are able to pass a strictly mechanical validation of the data (e.g., they have the correct checksum), they are not in violation of various business rules describing contextual requirements of the data. Such contextual requirements may be determined, for example, based on identified trends of data values, an average (or another statistic metric thereof, such as within 2-3 standard deviations) of prior data, etc. For example, a business rule may include flagging any data as unreliable if the data, while properly formed, has a value for a number that is generally consistent across older data sets and in a current data set, has a significant deviation (i.e., comparing the current data set with the prior data and in response if there is a significant deviation). Also see Paragraph [0131] overall quality score),
determine, based at least in part on said dataset element health information, a first dataset health quality value for said first dataset and a second dataset health quality value for said second dataset (Paragraph [0049] Reports may be generated based on a multitude of data points obtained from different data sources and different data streams, each of which may have a different associated data quality (i.e., different datasets have different quality value). The reports and analytics, for example, may be used as part of an overall decision support system 100 such as determining when corrective actions are required to remedy data quality issues); 
and responsive to said dataset health quality value determinations, compare said health quality values with a predetermined dataset health quality threshold and, in response, conduct a dataset health quality correction action for datasets having a dataset health quality value beyond said dataset health quality threshold [0138] The control commands may further initiate actions such as re-requests for transmissions of subsets of data, generation of requests based on the metadata tags that indicates to external systems where data validation checks failed, etc). Also see Paragraph [0132] Various rules may be applied to validate data, for example, or to request updated data and/or flag issues with data. In some embodiments, data may also be flagged and a confidence score/factor appended directly to the data).



Regarding dependent claim 12, WONG et al teaches, the system of Claim 1. 
WONG et al further teaches, wherein: said dataset feed information includes, for each dataset, a dataset age threshold and content sufficient for said computer to determine a dataset age; wherein said instruction further cause said computer to determine, for each dataset, the dataset age (Paragraph [0171] For example, when data is received, the data intake process and control unit 106 may be configured to receive the data, associate various elements of information (e.g., as metadata), such as timestamp (i.e., when the data is arrived), data source, timeliness relative to contents (i.e., when the next data intake takes place/ data set age is determined based on the next data intake). Also see Paragraph [0118]);
wherein said dataset flow quality value determinations are based, at least in part, on whether the respective determined dataset ages are greater than the associated dataset age thresholds (Paragraph [0172] The data and the characteristics of its transmission may also be compared against various service levels and/or predetermined thresholds associated with data sources, and various actions may be taken if various business rules are triggered. For example, a notification may be transmitted to a data source indicating that information was not timely (i.e., determining that the data set age is greater than the data set age threshold) and requesting, more timely information to be transmitted immediately); 
and wherein said instructions further cause said computer to determine said dataset flow quality values are beyond said dataset flow quality threshold when the associated dataset age is greater than the associated element age value threshold (Paragraph [0134], [0137] In some embodiments, the metadata tags may further include risk level information that is automatically generated based on statistical analysis of previous data sets, including, for example, a standard deviation of previous data sets, etc. Old data used for a bypass of an incomplete data set may for example, be flagged as a low risk if the data rarely changes. Conversely, the data may be flagged as a high risk if the data changes frequently (e.g., the old/stale data may be materially different than current data) (i.e., the quality threshold is based on how fast or how rarely the data changes). Also see Paragraph [0259] timeliness: This report may be configured to indicate whether the files were arrived on time/stale data/older than month; the data grouped by data type (client, product, reference etc.).

Regarding dependent claim 13, WONG et al teaches, the system of Claim 12. 
WONG et al further teaches, wherein: said instructions further cause said computer to receive the content sufficient for the computer to determine the dataset age in response to a Structured Query Language (SQL) request made by said computer that returns, for an associated dataset, a dataset flow query timestamp indicating a chronological time associated with said dataset flow quality value determination, and a representative element timestamp indicating a chronological time when a representative element in the associated dataset was generated (Paragraph [0134], [0137] In some embodiments, the metadata tags may further include risk level information that is automatically generated based on statistical analysis of previous data sets, including, for example, a standard deviation of previous data sets, etc. Old data used for a bypass of an incomplete data set may for example, be flagged as a low risk if the data rarely changes. Conversely, the data may be flagged as a high risk if the data changes frequently (e.g., the old/stale data may be materially different than current data) (i.e., the quality threshold is based on how fast or how rarely the data changes). Also see Paragraph [0259] timeliness: This report may be configured to indicate whether the files were arrived on time/stale data/older than month; the data grouped by data type (client, product, reference etc.). For SQL request see Paragraph [0219] An example business rule, for example, may include a dynamic SQL);
and wherein said associated dataset ages are each based, at least in part, on a time difference between the dataset flow query timestamps and associated representative element timestamps (Paragraph [0145] reports may be generated, and notifications may be transmitted warning of problems with data integrity, and in some embodiments, such reports and/or notifications may be provided in the form of a streamlined dashboard wherein the data integrity information, such as information obtained in the metadata tags may be utilized to prepare one or more interface elements that are adapted to further highlight and indicate the elements of data which were bypassed, their data integrity issues, how stale the replacement data used was, etc.. Also see Paragraph [0251] last good file date (i.e., the data age is based on the time/date the data is to be loaded and last good file date)).

Regarding dependent claim 14, WONG et al teaches, the system of Claim 11.
WONG et al further teaches, wherein: said metadata further includes at least one dataset attribute selected from a list consisting of a dataset source account label, and at least one data element type label (Paragraph [0171] For example, when data is received, the data intake process and control unit 106 may be configured to receive the data, associate various elements of information (e.g., as metadata), such as timestamp, data source, timeliness relative to contents. Also see for data source account label Paragraph , [0247] source name)); 
and wherein said consolidated data record dataset flow quality correction action includes further instructions for said computer to provide a message to a user interface operatively associated with the data sources associated with datasets having a dataset flow quality value beyond said dataset flow quality threshold indicating the flow quality and associated attribute thereof (Paragraph [0027] In another aspect, the data acquisition and importation unit is further configured to, for each data integrity notification of the one or more data integrity notifications, transmit the data integrity notification to a corresponding data source and request re-transmission of the corresponding datum linked with the one or more metadata tags indicative of low data quality).

Regarding dependent claim 15, WONG et al teaches, the system of Claim 14. 
WONG et al further teaches, wherein said computer, responsive to providing said message, receives at least one corrected dataset from a data source associated with the dataset for which the message was sent (Paragraph [0142] Either the entire batch may be re-run, or only analysis on data from a particular data source (e.g., a subset of the information) may be re-run. If a data source 200 did not provide its data to the system 100 in time for the daily batch, it is possible to initiate the re-run on only that data once it is provided (i.e., rerun of data set based on the corrected data set received). the matrix structure of the metadata tags may be accessed to more efficiently run the re-run by assessing the characteristics in which the data was tagged as incomplete, and in some embodiments, the metadata tags may also contain re-run information that can be used to more expeditiously conduct a re-run, the re-run re-requesting the data and loading the data following a validation check).

Regarding dependent claim 16, WONG et al teaches, the system of Claim 11. 
WONG et al further teaches, wherein: each of said dataset health quality values corresponds to a data health attribute selected from a list consisting of data completeness, data consistency, data accuracy, data validity (Paragraph [0070] Data may have varying levels of quality (i.e., data health quality values), such as different levels of reliability (i.e., data validity), completeness (i.e., data completeness), accuracy (i.e., data accuracy), etc. The timeliness (i.e., data validity) of data may be important, as more timely data may be more informative of the current state);.
wherein said dataset health quality information includes, for each dataset, an acceptable value threshold associated with said selected data health attribute, and content sufficient for said computer to determine a dataset value for the selected data health attribute (Paragraph [0172] The data and the characteristics of its transmission may also be compared against various service levels and/or predetermined thresholds associated with data sources, and various actions may be taken if various business rules are triggered); 
wherein said instructions further cause said computer to determine, for each dataset, a dataset value for the selected data health attribute (Paragraph[0136] Such an embodiment provides for the ‘bypass’ of specific data elements for which low quality scores are associated via linked metadata tags); 
wherein said dataset health quality value determinations are based, at least in part, on whether said respective determined dataset value for the selected data health attribute is greater than said data health acceptable value threshold associated with the selected data health attribute; and wherein said instructions further cause said computer to determine said dataset health quality values are be beyond said dataset health quality threshold when the determined dataset value for the selected data health attribute is greater than the acceptable value threshold associated with the selected attribute (Paragraph [0136] Such an embodiment provides for the ‘bypass’ of specific data elements for which low quality scores are associated via linked metadata tags. In some embodiments, such bypass is based on the last successfully loaded data set or data point (i.e., bypass is based on whether the dataset health value).

Regarding dependent claim 17, WONG et al teaches, the system of Claim 11. 
WONG et al further teaches, wherein: said metadata includes a consolidation confidence threshold for the at least one consolidated data record (Paragraph [0131] an overall quality score may be derived in some embodiments, and the reasonableness assessment to pass all the data validation requirements, it may still nonetheless be flagged and tagged with metadata indicative of lower quality if it is unable to pass the overall quality score threshold (i.e., overall score is the confidence score). [0132] Various rules may be applied to validate data, for example, or to request updated data and/or flag issues with data. In some embodiments, data may also be flagged and a confidence score/factor appended directly to the data); 
wherein, for a selected one of said at least one consolidated data records, said instructions further cause said computer to determine a first consolidation confidence value and a second consolidation confidence value based, at least in part, on a preselected attribute of the respective elements associated with said first field and said second field (Paragraph [0142], [0143] there may be dependencies between data or dependencies for particular reports. If there is a dependency between data sources, the system may be aware of such a dependency, and determine that the rerun should include both data sources. Any analytical metric in the batch that is contingent on the data being rerun, may also be rerun (i.e., correction action of data sets is determined for the consolidated data based on the consolidation/overall value for first and second values/records received from first and second data sources). [0156] FIG. 3 and FIG. 4 provide logical architectures of the system 100 according to some embodiments. FIG. 3 illustrates the system 100 in respect of the flow of data from records retrieved from various data sources 200, to generated reports for consumption by the various users 300));
and wherein said instructions further cause said computer to compare the consolidation confidence values of the selected consolidated data record to the consolidation confidence threshold and, based on said comparison, to determine whether either of the consolidation confidence values for the selected consolidated data record is unacceptable and provide, in accordance with said determination, a message indicating the unacceptability to a user interface operatively associated with the data sources of element having said unacceptable consolidation confidence value (Paragraph [0053] The pre-loading stage provides a staging environment where source documents may be loaded on to a staging area in which data may be normalized and cleaned up. Batch scripts are utilized to pre-process the data to perform validation of the data. Validation of the data includes determining whether the data arriving is acceptable, and examples of validation include, but are not limited to, comparing arriving data against previously provided data, technical specifications describing how data should be provided, data manifests. In some embodiments, provided data may be cross-checked against other data where the data has interrelated dependencies, etc.).

Regarding dependent claim 18, WONG et al teaches, the system of Claim 17. 
WONG et al further teaches, wherein said preselected attribute is a status value of said elements associated with said first and second fields, and said consolidation confidence value is determined by said computer to be unacceptable based, at least in part, on an associated element status value being a null set (Paragraph [0053] The pre-loading stage provides a staging environment where source documents may be loaded on to a staging area in which data may be normalized and cleaned up. Batch scripts are utilized to pre-process the data to perform validation of the data. Validation of the data includes determining whether the data arriving is acceptable, and examples of validation include, but are not limited to, comparing arriving data against previously provided data, technical specifications describing how data should be provided, data manifests. In some embodiments, provided data may be cross-checked against other data where the data has interrelated dependencies, etc. Paragraph [0143] The system may be able to determine what parts of the batch to rerun depending on what data was determined to be missing (i.e., missing value is equated to null) or faulty).

Regarding independent claim 19, WONG; Michael C.( US 20160267082 A1) teaches, a computer program product (Paragraph [0043], [0340] computer platforms, methods, computer products and/or non-transitory computer readable media may be provided) to remediate data quality issues in a consolidated data record that includes elements from a plurality of datasets, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer (Fig. 8 Paragraph [0336] It should be appreciated that the use of such terms is deemed to represent one or more computing devices having at least one processor configured to execute software instructions stored on a computer readable tangible, non-transitory medium) to cause the computer to: determine, using said computer, based at least in part on dataset feed information  (Paragraph [0057] The service levels, for example, may cover specific parameters for the data sources or data feeds, including time, structure, data references, taxonomies etc. To the extent that data sources or data feeds do not meet service levels, this may result in errors in monitoring or analysis of risk conditions), a first dataset flow quality value for a first dataset and a second dataset flow quality value for a second dataset for a consolidated data record resulting from combining a plurality of datasets, each of the first and the second datasets including respective sets of metadata associated therewith (Paragraph [0054] As the data may arrive in various formats, data streams, and data sources, the data may be associated with a set of metadata tags, each of the metadata tags used to capture information about or relating to the data. The data may be tagged and/or linked to metadata tags when the data provided fails to meet one or more data validation conditions); 
responsive to said dataset flow quality value determinations, compare, using said computer, said dataset flow quality values with a predetermined dataset flow quality threshold (Paragraph [0053], [0057] The pre-loading stage provides a staging environment where source documents may be loaded on to a staging area in which data may be normalized and cleaned up. Batch scripts are utilized to pre-process the data to perform validation of the data. Validation of the data includes determining whether the data arriving is acceptable, and examples of validation include, but are not limited to, comparing arriving data against previously provided data , technical specifications describing how data should be provided, data manifests. In some embodiments, provided data may be cross-checked against other data where the data has interrelated dependencies, etc (i.e., correction action of data sets by cross checking one data with other data data). Also see Paragraph [0142], [0143] there may be dependencies between data or dependencies for particular reports. If there is a dependency between data sources, the system may be aware of such a dependency, and determine that the rerun should include both data sources. Any analytical metric in the batch that is contingent on the data being rerun, may also be rerun (i.e., correction action of data sets is determined for the consolidated data)),
and, in response, conduct, using said computer, a consolidated data record dataset flow quality correction action for datasets having a dataset flow quality value beyond said dataset flow quality threshold  (Paragraph [0130] The processing rules may conduct various automated reasonableness assessments. Reasonableness assessments include, for example, reviewing the provided data to determine that, even if they are able to pass a strictly mechanical validation of the data (e.g., they have the correct checksum), they are not in violation of various business rules describing contextual requirements of the data. Such contextual requirements may be determined, for example, based on identified trends of data values, an average (or another statistic metric thereof, such as within 2-3 standard deviations) of prior data, etc. For example, a business rule may include flagging any data as unreliable if the data, while properly formed, has a value for a number that is generally consistent across older data sets and in a current data set, has a significant deviation (i.e., comparing the current data set with the prior data and in response if there is a significant deviation), Also see Paragraph [0131] overall quality score); 
determine, using said computer, based at least in part on said dataset element health information, a first dataset health quality value for said first dataset and a second dataset health quality value for said second dataset; and responsive to said dataset health quality value determinations (Paragraph [0049] Reports may be generated based on a multitude of data points obtained from different data sources and different data streams, each of which may have a different associated data quality (i.e., different datasets have different quality value). The reports and analytics, for example, may be used as part of an overall decision support system 100 such as determining when corrective actions are required to remedy data quality issues), compare, using said computer, said health quality values with a predetermined dataset health quality threshold and, in response, conduct a dataset health quality correction action for datasets having a dataset health quality value beyond said dataset health quality threshold (Paragraph [0138] The control commands may further initiate actions such as re-requests for transmissions of subsets of data, generation of requests based on the metadata tags that indicates to external systems where data validation checks failed, etc). Also see Paragraph [0132] Various rules may be applied to validate data, for example, or to request updated data and/or flag issues with data. In some embodiments, data may also be flagged and a confidence score/factor appended directly to the data,).

Regarding dependent claim 20, WONG et al teaches, the computer program product of Claim 19. 
WONG et al further teaches, wherein: said metadata includes a consolidation confidence threshold for the at least one consolidated data record (Paragraph [0131] an overall quality score may be derived in some embodiments, and the reasonableness assessment to pass all the data validation requirements, it may still nonetheless be flagged and tagged with metadata indicative of lower quality if it is unable to pass the overall quality score threshold (i.e., overall score is the confidence score). [0132] Various rules may be applied to validate data, for example, or to request updated data and/or flag issues with data. In some embodiments, data may also be flagged and a confidence score/factor appended directly to the data); 
wherein, for a selected one of said at least one consolidated data records, said instructions further cause said computer to determine a first consolidation confidence value and a second consolidation confidence value based, at least in part, on a preselected attribute of the respective elements associated with said first field and said second field (Paragraph [0142], [0143] there may be dependencies between data or dependencies for particular reports. If there is a dependency between data sources, the system may be aware of such a dependency, and determine that the rerun should include both data sources. Any analytical metric in the batch that is contingent on the data being rerun, may also be rerun (i.e., correction action of data sets is determined for the consolidated data based on the consolidation/overall value for first and second values/records received from first and second data sources). [0156] FIG. 3 and FIG. 4 provide logical architectures of the system 100 according to some embodiments. FIG. 3 illustrates the system 100 in respect of the flow of data from records retrieved from various data sources 200, to generated reports for consumption by the various users 300));
and wherein said instructions further cause said computer to compare the consolidation confidence values of the selected consolidated data record to the consolidation confidence threshold and, based on said comparison, to determine whether either of the consolidation confidence values for the selected consolidated data record is unacceptable and provide, in accordance with said determination, a message indicating the unacceptability to a user interface operatively associated with the data sources of element having said unacceptable consolidation confidence value (Paragraph [0053] The pre-loading stage provides a staging environment where source documents may be loaded on to a staging area in which data may be normalized and cleaned up. Batch scripts are utilized to pre-process the data to perform validation of the data. Validation of the data includes determining whether the data arriving is acceptable, and examples of validation include, but are not limited to, comparing arriving data against previously provided data, technical specifications describing how data should be provided, data manifests. In some embodiments, provided data may be cross-checked against other data where the data has interrelated dependencies, etc.).

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/ patents/ apply/ patent-center for more information about Patent Center and https://www.uspto.gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164